 In the Matter Of PAUL CISANO, LouIs CIISANO,ARMAND CUSANO ANDTERESA CUSANO D/B/A AMERICAN SHUFFLEBOARD COMPANY, AMER-ICAN CABINET COMPANY, AMERICAN CABINETAND BILLBOARD COM-PANY,' EMPLOYER,andLOCAL 1478, MARINEWAREHOUSEMEN OF NEWJERSEY, ILA, AFL, AD:D LOCAL 1718, UNITEDBROTHERHOOD OFCARPENTERS AND JOINER.: OF AMERICA, AFL, PETITIONERSCases Nos. 2-RC-1038 and 2-RC-1117.-Decided July 7, 1949DECISIONANDDIRECTION OF ELECTIONUpon separate petitions duly filed ,2 a hearing was held beforeHerbert C. Kane, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioners and the Employer agree that the unit appro-priate for purposes of collective bargaining shall include all produc-tion,maintenance, stock and shipping employees, including helpers,leadmen, working foremen, and material handlers, but excludingoffice, clerical, and professional employees, guards, and supervisorsas defined in the Act.They disagree as to whether one unit shouldbe established for the Employer's two plants.The Petitioners seekxThe Employer,a partnership,uses the three trade names in the one business of manu-facturing and selling shuffleboards.2The two unions first filed separate petitions.At the hearing they filed joint amendedpetitions for each of the Employer's two plants.85 N. L. R.B., No. 10.51857829-50--vol. 85-5 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDto represent two separate single-plant units.The Employer con-tends that only one unit for both of its plants is appropriate.In order to provide for its increased business in the manufactureand sale of two types of shuffieboards, the Employer opened in August1948, a new plant in Union Township, New Jersey, 131/2 miles fromits.old plant in Union City, New Jersey.At its opening the Em-ployer transferred a number of employees from the old plant to trainand. work with newly hired employees in the new plant.The Em-ployer produced only the tops of shuffleboards at the new plant, whichare carried by trucks to the old plant where they are assembled withparts `manufactured in the old plant into a finished product.Thework in both plants is managed and directed from the Employer'soffices in the Union City plant, where all the personnel, pay-roll, andother records are kept, under the general supervision of Paul Cusano,the general manager.There is one policy for both plants as to hoursof work, wages, and other conditions of employment.There is alsoconsiderable interchange, on a temporary basis, between the employ-ees of the two plants.In view of the integration of the two plants in the manufacture ofa single product, the substantial employee interchange and the uni-fied control of management policies and labor relations, we believethat a single unit, including both plants, is appropriate .3We find that all production, maintenance, stock and shipping em-ployees at the Employer's plants in Union City and Union Township,New Jersey, including helpers, leadmen, working foremen, and mate-rial handlers, but excluding office, clerical, and professional em-.ployees, guards, and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.5.The parties stipulated at the hearing that the eligibility dateshould be fixed as of April 28, 1949, the date of the hearing.No rea-son was given for departure from the Board's usual practice of deter-mining eligibility to vote by reference to the pay-roll period immedi-ately proceding the issuance of the Direction .of Election.We shalladhere to the usual provision for determining voting eligibility inthis proceeding.48Matter of North Memphis Lumber Company,81 N. L. R. B.745; Matter of TinnermanProducts,Inc.,80 N. L. R. B. 1445;Matter of Bar-tack Manufacturing Co., Ltd., 77N. L. R. B. 203. Cf., however,Matter of Waldensinn HosieryMills,Inc.,83 N. L. R. B.742 andMatter of The Clark Thread Company,79N. L.R. B. 542.4 Cf.Matter of Limerick Yarn Mills, 76 N. L.R. B. 433. AMERICAN SHUFFLEBOARD COMPANY, ET AL.53DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director . for the Second Region and subjectto Sections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, as amended, among the employees in theunit found appropriate in paragraph numbered 4, above,, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or reinstated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by Local 1478, Marine Warehousemen of New Jersey, ILA, AFL,and Local 1718, United Brotherhood of Carpenters and Joiners ofAmerica, AFL, jointly.56Matter of Southern Paperboard Corporation,80 N. L. R. B. 1456.